The action against Philomena Landino having been withdrawn, only this action against Mary Catenazzo is to be considered.
The controlling question in the action against Mary Catenazzo is the location or the boundary line between her land and that of the plaintiffs.
It appears that the plaintiffs acquired a bond for a deed for *Page 121 
lots 174-178, inclusive, from Albert W. Mattoon, trustee, on February 7, 1916, and received a deed in accordance with said bond on September 26, 1919. The plaintiffs entered into possession soon after acquiring the bond for a deed, and in laying out the boundaries of these lots made a mistake and established the southerly ends of the lateral boundaries 20 feet east of this true location, with the result that the southeast corner was 20 feet east of its true location, taking in at that point the entire width of lot No. 173, for which the defendant subsequently received a deed, as shown on plaintiffs' Exhibit G. Due to this mistake the easterly line as established was diagonally through lot 173. Soon after establishing the above line as their boundary line, the plaintiffs began the cultivation of the land up to the established line, first planting vegetables, and in 1918 planted grapevines thereon. They also built a post and wire fence along the established line. This situation continued up to the time the defendant attempted to move the fence in 1940. The defendant's husband, Antonio Gatenazzo, acquired lot 173, with other lots, on October 4, 1920, from one Alberto Michion. This was subsequent to the time plaintiffs had established the easterly boundary of their property and gone into possession up to said line as established. Antonio Catenazzo acquired other lots on July 29, 1929, and on June 4, 1931, he conveyed all the lots he had acquired, including lot 173, to one James E. O'Connor, and O'Connor on said day reconveyed the lots to Antonio and Mary Catenazzo as joint tenants. Thus it appears when Antonio Catenazzo acquired by deed lot 173, his grantor had been ousted of the portion thereof of which the plaintiffs had taken possession.
Besides, it appears to the court's satisfaction that the plaintiffs maintained the fence along the easterly boundary as established and cultivated the land included therein openly and under a claim of right, from substantially the time they acquired their lots until the attempted removal of the fence.
The line as established by the plaintiffs is shown on plaintiffs' Exhibit A as the line of occupation.
   Judgment is therefore rendered finding that plaintiffs own up to the line of occupation, as shown on Exhibit A, and that defendant has no claim or right to any of the land west of said line.